Citation Nr: 1550349	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  

2.  Entitlement to a separate compensable rating for diabetic retinopathy. 

3.  Entitlement to a separate compensable rating for diabetic nephropathy. 

4.  Entitlement to a rating in excess of 10 percent for right lower extremity diabetic neuropathy. 

5.  Entitlement to a rating in excess of 10 percent for left lower extremity diabetic neuropathy. 

6.  Entitlement to an effective date prior to July 9, 2013 for right lower extremity diabetic neuropathy. 

7.  Entitlement to an effective date prior to July 9, 2013 for left lower extremity diabetic neuropathy. 

8.  Entitlement to service connection for a diabetic skin condition.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned in November 2012.  A transcript of this hearing is associated with the claims file.  The case was then remanded in June 2013 for additional development.  For the reasons explained below, the Board finds that an additional remand is required.   

In July 2015, the Veteran's representative requested that the Board hold the record open for 90 days until October 2015.  The 90 day period has now expired and the Board can proceed with the claim.  

In June 2013, the Board found that it did not have jurisdiction over the service connection claim for erectile dysfunction as the Veteran did not file a substantive appeal to a June 2011 statement of the case.  The issue of service connection for erectile dysfunction secondary to diabetes was raised in a November 2015 appellate brief.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to higher ratings for diabetes mellitus, diabetic retinopathy, diabetic nephropathy, bilateral lower extremity neuropathy, as well as entitlement to service connection for a diabetic skin condition, entitlement to earlier effective dates for bilateral lower extremity neuropathy, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Veteran seeks a higher rating for his diabetes mellitus.  Specifically, the Veteran contends that his service-connected disability warrants an overall higher rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, and/or that the complications from his diabetes mellitus (i.e., diabetic nephropathy, neuropathy of the lower extremities, and diabetic retinopathy) warrant higher ratings pursuant to 38 C.F.R. § 4.119, DC 7913, Note 1.

This case was remanded by the Board in June 2013 in order to obtain outstanding records and afford the Veteran a contemporaneous VA examination.  A January 2015 VA examination was conducted; however, the Board finds that additional development is still required. 

In regards to the higher rating claim for diabetes, the Veteran submitted treatment records from Dr. Bonner in June 2014.  These treatment records are dated through May 2013.  In September 2014, VA received an additional authorization to release form regarding Dr. Bonner which specifically noted treatment for diabetes.  In light of the indication of outstanding pertinent treatment records, the Board finds that an additional remand is required in order to associate these records with the claims file.  As there is an indication of outstanding treatment records, a contemporaneous VA examination should be conducted after such records are associated with the claims file.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

After the June 2013 remand, the Veteran was granted separate 10 percent ratings for left and right lower extremity neuropathy secondary to diabetes mellitus, effective July 9, 2013.  See March 2015 supplemental statement of the case.  The representative specifically disagreed with the assigned effective dates and the assigned ratings.  See November 2015 appellate brief.  In September 2014, the Veteran submitted an authorization to release form for Dr. Miceli and specifically noted neuropathy treatment.  Although letters from Dr. Miceli dated through July 2013 are associated with the claims file, the corresponding treatment records are not associated with the claims file.  The RO should attempt to associate these records with the claims file.  After which the RO should schedule the Veteran for a contemporaneous examination to determine the current nature and severity of his lower extremity neuropathy.

The Veteran contends that he is entitled to a separate compensable rating for his diabetic retinopathy.  He was afforded a VA eye examination in January 2015.  The Veteran submitted private treatment records regarding his retinopathy dated through April 2015.  These treatment records provide an indication of worsening of his diabetic retinopathy since the last VA examination.  See March 2015 and April 2015 treatment records.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetic retinopathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the Veteran contends that he has cataracts that are related to his diabetes.  See November 2015 appellate brief.  The VA examiner should opine as to whether the Veteran's cataract condition is caused by or aggravated by his service-connected diabetes. 

The Veteran further contends that he is entitled to a separate compensable rating for his diabetic nephropathy.  As indicated above, the Veteran identified outstanding private treatment records for his diabetes which have not been associated with the claims file.    

Moreover, the RO stated in the March 2015 supplemental statement of the case that a higher rating is not warranted because the Veteran's hypertension is not service-connected and thus cannot be considered in the evaluation of his kidney disease.  

The Veteran was denied entitlement to service connection for hypertension as secondary to diabetes in August 2006.  A February 2012 rating decision reopened the service connection claim for hypertension but continued the denial on the merits.  He did not appeal this decision and this decision became final.  However, in the November 2015 appellate brief, the Veteran's representative raises a new service connection claim for hypertension.  He essentially contends that his hypertension should be considered a complication of his diabetes and thus the hypertension should be considered in the evaluation of his nephropathy.  Therefore, the Board finds that the two issues are inextricably intertwined.  The RO must first adjudicate the service connection claim for hypertension before the Board can consider the evaluation of the nephropathy.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).     

In the June 2013 remand, the Board requested that the VA examiner fully evaluate the Veteran's reported skin complications.  The January 2015 VA examiner stated that the Veteran did not have a skin condition secondary to diabetes.  However, the examiner did not consider the December 2012 private treatment record which stated that on occasion the Veteran has small papules of infection on his legs that are aggravated by diabetes.  Thus, an additional examination to determine whether the Veteran has a skin condition related to diabetes is required.  

The Veteran also contends that he has upper extremity neuropathy as a result of his service-connected diabetes.  See November 2015 appellate brief.  Upon remand, the VA examiner should determine whether the Veteran has upper extremity diabetic neuropathy and if so, the severity. 

The Veteran contends that he cannot work as a result of his service-connected diabetes and his associated complications.  As the issue of entitlement to a higher rating for diabetes and entitlement to TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file pertinent VA treatment records dated since March 2015. 

2.  Ask the Veteran to identify the health care providers of any additional treatment he has received for his diabetes mellitus and associated complications, such as diabetic nephropathy, neuropathy of the bilateral extremities, and diabetic retinopathy.  The Veteran should provide any releases necessary for VA to secure records of such treatment or evaluation.  

Specifically, the necessary attempts should be made to obtain private treatment records from Dr. Miceli since July 2013; Dr. Bonner dated since May 2013, and Dr. Smith dated since April 2015.     

3.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to ascertain the severity and manifestations of his service-connected diabetes mellitus and associated complications.  

Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiners are requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected:

(a) Diabetes mellitus, Type II.  

The examiner should state whether the Veteran has regulation of activities or episodes of ketoacidosis or hypoglycemic reactions.  

The examiner should also comment as to the impact of the Veteran's service-connected diabetes and his associated complications on his ability to secure and maintain employment.  The examiner should review the December 2012 private treatment record which states that the Veteran's blood sugar swings would affect him in a working environment.  The examiner must explain the rationale for all opinions given.  

(b) Peripheral neuropathy.  

The examiner is to review the claims file and determine the severity of his bilateral lower extremity neuropathy. 

The examiner is also to discuss the date of onset of the Veteran's bilateral lower extremity neuropathy.  The examiner should review the February 2004 private treatment record which notes peripheral neuropathy, the November 2005 statement by the doctor which states no diabetic complications, the August 2006 VA examination report which notes no diabetic peripheral neuropathy, and the October 2009 statement which notes peripheral neuropathy.  

The examiner should also determine whether the Veteran has upper extremity neuropathy associated with his diabetes.  See November 2015 appellate brief. 

The examiner must explain the rationale for all opinions given.  

(c) Diabetic skin complications.

The Veteran should be scheduled for an appropriate skin examination.  

The examiner should examine the Veteran and opine as to whether he has any skin condition that is at least as likely as not caused by or aggravated by his diabetes.  The examiner should review the December 2012 private treatment record which states that the Veteran gets small papules of infection on his legs that are aggravated by diabetes.  

The examiner must explain the rationale for all opinions given.  

(d)  Diabetic retinopathy.

The examiner should opine as to whether the Veteran's cataracts are at least as likely as not caused by or aggravated by diabetes. 

The examiner should then discuss the nature and severity of all eye conditions related to his diabetes.  

The examiner must explain the rationale for all opinions given.  

4.  After adjudicating the Veteran's claim for service connection for hypertension, schedule the Veteran for a VA examination to evaluate his diabetic nephropathy.

The examiner should state whether the Veteran has edema that is related to his diabetes and/or his diabetic complications.  The examiner should review the December 2004 treatment record which notes edema and January 2012 VA examination report which notes that the Veteran has unilateral peripheral edema not caused by diabetes.  

The examiner must explain the rationale for all opinions given.  

5.  When the development requested has been completed and the service connection claim for hypertension has been adjudicated, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
    
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


